Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment dated 19 April 2022, and the Supplemental amendment of 28 April 2022 (see interview summary attached), in which claims 1, 4, 8, 9 have been amended, and claims 2, 3, 10 have been cancelled, is acknowledged. 
 	Claims 1, 4-9 are pending in the instant application. 
 	Claims 1, 4-9 are being examined on their merits herein.
Claim amendments
The amendment to the claims filed on 19 April 2022 (re-submitted by Applicant as a Supplemental amendment on 28 April 2022) does not comply with the requirements of 37 CFR 1.121(c)(2) because it fails to provide a correct marked up version of the amended claims. Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

 	In this case, claims 1 and 4 are not submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. Part of the text of the added subject matter in claim 4 is not shown by underlining the added text. The text of the deleted matter in claims 1, 4 is not shown by strike-through. Further, part of the text shown by strike-through in claims 1, 4 is actually unchanged relative to the immediate prior version of the claims (claims of 5 March 2021). 
 	Further, claims 5, 6 appear as “Currently amended” and contain strike-through text, even though they are unchanged relative to the immediate prior version of the claims (claims of 5 March 2021).
 	On 28 April 2022, the examiner reached out to the Applicant (see interview summary attached) asking that a supplemental amendment to the claims in compliance with the requirements of 37 CFR 1.121(c) be filed; however, the Supplemental amendment filed on 28 April 2022, at the examiner’s request, fails to remedy the issue.
	In the interest of compact prosecution, the examiner considers the claims of 19 April 2022. Applicant is required to provide amendments to the claims in compliance with the requirements of 37 CFR 1.121(c).
Response to arguments of 19 April 2022
 	In view of Applicant’s amendment of 19 April 2022, all the objections are rejections to claims 2, 3, 10 are herein withdrawn. Claims 2, 3, 10 have been cancelled.
	In view of Applicant’s amendment of 19 April 2022, the objection to claim 8 is herein withdrawn. Applicant has labeled the structure as (I).
	In view of Applicant’s amendment of 19 April 2022, the objection to claim 1 is herein withdrawn. Applicant has clarified the claim language.
 In view of Applicant’s amendment of 19 April 2022, the rejection of claims 1, 4, 5, 6 under 35 U.S.C. 102(a)(1) and 102(a)(2) over Takata; the rejection of claims 1, 6 under 35 U.S.C. 102(a)(1) and 102(a)(2) over Mylari; and the rejection of claims 1, 6 under 35 U.S.C. 102(a)(1) and 102(a)(2) over Sun, are herein withdrawn. Applicant has amended independent claim 1 to recite a metformin salt of formula (I), which is metformin monothreonate. Takata teaches administration of metformin hydrochloride; Mylari teaches a salt of metformin and an omega-3 polyunsaturated fatty acid HR such as eicosapentaenoic acid or docosahexaenoic acid; Sun teaches metformin salicylate.
In view of Applicant’s amendment of 19 April 2022, the rejection of claims 1, 2, 4-6 under 35 U.S.C. 103 over Takata, is herein withdrawn. Applicant has amended independent claim 1 to recite a metformin salt of formula (I), which is metformin monothreonate. Takata teaches salts of metformin with hydrochloric acid, or with maleic acid, tartaric acid, citric acid, or methanesulfonic acid.
Applicant’s arguments (Remarks of 19 April 2022, pages 6-8) against the rejection of claims 1, 4-9 under 35 U.S.C. 103 over Takata, in view of Liu, have been considered.
Applicant argues (page 7) unexpected results. Applicant points to the Specification, page 3, lines 7-9, for the teaching that metformin monothreonate of the present invention exhibits remarkable safety and efficacy, and high bioavailability in the prevention and treatment of cerebral ischemia. 
Applicant (page 7) points to the Specification page 18, lines 7-9, and Figure 1 showing that the tissue ischemia and cerebral infarction area of rats receiving SHY01-001 (instantly claimed metformin monothreonate) are significantly smaller than those of rats receiving normal saline and metformin hydrochloride, and the cerebral infarction area of rats receiving SHY01-001 is significantly reduced in the cortex, striatum and cerebral hemisphere compared to rats receiving saline and metformin hydrochloride (FIG. 2). 
The examiner acknowledges that unexpected superior results in treating cerebral infarction are achieved with administration (i.p. 50 mg/kg to rats, in an animal model MCAO (middle cerebral artery occlusion) of brain ischemia-reperfusion injury, Example 9) of metformin monothreonate (Group C, Fig. 2), compared to metformin hydrochloride (Group B, Fig. 2).
Further, the examiner acknowledges the data in Example 12, Fig. 5a, showing that metformin monothreonate has better in vitro anti-inflammatory activity (iNOS) than metformin chloride or metformin maleate (SHY01-005, which has similar anti-inflammatory activity as metformin hydrochloride, Fig. 5b) in BV2 microglia cells (in vitro assay relevant to ischemia).
Further, with regards to claim 9, the examiner acknowledges that the instant metformin monothreonate has unexpected superior stability in aqueous solution compared to metformin hydrochloride or metformin maleate (SHY01-005), as seen in Example 13 and Table 4.
Yet, the rejection on record contains an additional rationale, namely since both metformin (Takata) and threonate (Liu) for co-administration herein are known to be useful to treat cerebral infarction/stroke, it is considered prima facie obvious to co-administer them in a method used for the same purpose. At least additive therapeutic effects would have been reasonably expected. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). 
Regarding the establishment of unexpected results, a few notable principles are well settled. It is applicant’s burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant. See MPEP 716.02 (b). The claims must be commensurate in the scope with any evidence of unexpected results. See MPEP 716.02 (d). Further, A DECLARATION UNDER 37 CFR 1.132 must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case of obviousness. See, MPEP 716.02 (e).
In this case, should Applicant provide additional data, in the format of a Declaration under 37 C.F.R. 1.32, showing, in a side-by-side comparison, some unexpected results with the instant combination of metformin and threonate (as salt), versus metformin alone and versus threonate alone, in treating stroke/ ischemia/cerebral infarction, such data may help advance prosecution. 
The data in Example 14 and Fig. 7 is acknowledged, but the examiner needs further clarification. Which is the difference between experiment Example 14 (Fig. 7) and experiment Example 9 (Fig. 2)? The Specification seems to indicate that both experiments are conducted in rats, the same animal model is used (MCAO), the compounds are administered by i.p. injection at 50 mg/kg, and the same method is used to evaluate cerebral infarction volume after ischemia. Yet, metformin hydrochloride seems to increase infarct volume in the cortex in Fig. 7, while it seems to decrease the infarct volume in the cortex in Fig. 2; the correction bar graphs in Fig. 7 seem to indicate that neither metformin HCl, nor Mg threonate reduce infarct volume (while prior art teaches that they are effective to treat cerebral infarction). Applicant is invited to explain the data in Fig. 7 and/or show data in support of synergistic effect of metformin and threonate (as metformin threonate salt) in treating cerebral infarction. In the absence of such data, the rejection of claims 1, 4-9 under 35 U.S.C. 103 over Takata and Liu is herein maintained and is reproduced below.

  	Claim Rejections- 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takata et al. (US 2014/0256820, published 11 September 2014, cited in PTO-892 of 21 January 2022), in view of Liu et al. (US 2017/0128397, published 11 May 2017, cited in PTO-892 of 21 January 2022).
Takata teaches a biguanide agent or a pharmaceutically acceptable salt thereof [0034] for blood-brain barrier dysfunction syndrome for preventing worsening or reoccurrence of cerebral infarction [0031], wherein the biguanide agent is metformin [0045], administered to an individual in need thereof in a method of preventing, suppressing or ameliorating cerebral infarction [0048].
Takata teaches said biguanide agent or pharmaceutically acceptable salt thereof as active ingredient for preventing, suppressing or ameliorating cerebral edema associated with cerebral infarction [0057], for preventing or suppressing worsening or reoccurrence of cerebral infarction [0061], [0090].
Takata teaches [0080] that when the therapeutic agent of the invention comprises a pharmaceutically acceptable salt of a biguanide agent as an active ingredient, the salt is not limited by a type. Any inorganic or organic acid salt can be used. Takata teaches [0080] that examples of inorganic salts include, for example, hydrochloric acid; examples of a salt for the organic acid salt include, for example, maleic acid, tartaric acid, citric acid, methanesulfonic acid, which are salts of instant claim 2. Takata teaches [0080] that preferable examples of the salt include hydrochloride, and Takata teaches that metformin hydrochloride is commercially available ([0080], page 5). 
Thus, Takata teaches in [0080] metformin tartrate, metformin citrate, metformin mesylate, metformin maleate, as pharmaceutically acceptable salts to be used in the method of the invention.
Takata teaches a method of preventing, suppressing or ameliorating/treating cerebral infarction (claim 41) in a subject in need thereof comprising administering to the subject a metformin salt which is metformin hydrochloride (claim 37), where the metformin salt is administered by injection [0138]-[0139], as in instant claim 6, to a non-diabetic patient (ddY mouse, which is a general purpose mouse, [0138]-[0139]), as in instant claim 5.
Takata further teaches the method further comprising treating the subject with a tissue –type plasminogen activator t-PA ([0133], Example 3, Example 4), as in instant claim 4.
Takata does not teach metformin monothreonate, as in instant claim 7, or a pharmaceutical composition comprising metformin monothreonate, as in instant claim 9, nor does he teach a method of preparing metformin monothreonate, as in instant claim 8.
Takata does not teach metformin monothreonate as being effective to treat cerebral infarction in a subject in need thereof, as in instant claims 1, 4-6.

Liu (US 2017/0128397) teaches [0047] a threonate-containing compound below

    PNG
    media_image1.png
    95
    160
    media_image1.png
    Greyscale

where Zn+ is a cation, n is an integer selected from 1, 2, or 3, where Zn+ is any suitable cation with the proviso that Zn+ is not Mg2+. Liu teaches administering a threonate compound to an individual to increase synaptic density in the brain and to treat a neurological condition (Abstract) such as, for example, stroke (claim 22).
Liu teaches (Example 2, [0158]-[0159]) that oral administration of threonate leads to threonate accumulation in the CNS compartment leading to sustained elevation of brain threonate.
Liu does not teach a threonate-containing compound which is metformin monothreonate, as in the instant claims.
It would have been obvious for a person of ordinary skill in the art to combine the teachings of Takata and Liu and prepare a threonate salt of metformin and use such salt in a pharmaceutical composition. The person of ordinary skill in the art would have been motivated to prepare a threonate salt of metformin, because Takata broadly teaches organic acid salts of metformin, including hydroxyacid salts such as citrate, tartrate, and Liu teaches base addition salts of threonic acid (which is a hydroxyacid). Thus, the person of ordinary skill in the art would have been motivated to prepare a salt of metformin with another hydroxyacid, threonic acid, as metformin monothreonate, with the expectation that said monothreonate salt of metformin retains the therapeutic effect of metformin and known salts thereof.
Furthermore, it would have been obvious to a person of ordinary skill in the art to prepare a threonate salt of metformin and use such salt in a method of treating cerebral infarction in a subject in need thereof. The person of ordinary skill in the art would have been motivated to prepare a threonate salt of metformin and use said salt in a method of treating cerebral infarction, because Takata teaches broadly that metformin is effective to treat cerebral infarction, and Liu teaches base addition salts of threonic acid effective to treat a neurological disorder such as stroke. Thus, the person of ordinary skill in the art would have been motivated to prepare a salt of metformin with another hydroxyacid, threonic acid, as metformin monothreonate, with the expectation that said monothreonate salt of metformin has therapeutic effect in treating cerebral infarction/stroke. Since both metformin and threonate for co-administration herein are known to be useful to treat cerebral infarction/stroke, it is considered prima facie obvious to co-administer them in a method used for the same purpose. At least additive therapeutic effects would have been reasonably expected. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). 
As such, claims 1, 4-9 are rejected as prima facie obvious.

Conclusion
Claims 1, 4-9 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627